Citation Nr: 1433185	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-43 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

2.  Entitlement to service connection for acid reflux, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1998, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran testified before an RO Decision Review Officer (DRO).  In November 2012, he testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.  

In April 2012, the case was remanded to accommodate the Veteran's request for a Board hearing.  In September 2013, the case was remanded for further evidentiary development.

The Board notes the initial appeal also included a claim for service connection for posttraumatic stress disorder (PTSD).  However, in a December 2013 rating decision, the RO granted service connection for PTSD.  Accordingly, entitlement to service connection for PTSD is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that further development is needed prior to adjudication of the claims on appeal.

The Veteran has stated that he began experiencing acid reflux symptoms during active duty service from eating his food too quickly, and that his sleep apnea symptoms began after he experienced frequent upper respiratory infections while serving onboard a Naval ship.  He has also asserted that the conditions were caused or exacerbated by his now service-connected PTSD.  Post-service treatment records show that the Veteran was diagnosed with sleep apnea in 2002 but was not afforded a sleep study at that time, and that he was diagnosed with gastroesophageal reflux disease (GERD) in December 2013.

As the Veteran has not been afforded a VA examination to determine whether either of his claimed conditions is related to service or was caused or aggravated by his service-connected PTSD, the Board finds that VA medical examinations and opinions as to both issues are required prior to adjudication of the appeal.

Regarding the Veteran's assertion that he currently has sleep apnea and acid reflux conditions that are secondary to his service-connected PTSD, although secondary service connection may be established if the secondary condition was caused by a service-connected disability, it may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310 (2013), service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2013).

Updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claims from October 2013 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA sleep disorders examination to determine the nature of any current sleep disorder and to obtain an opinion as to whether such is possibly related to service.  Following review of the claims file, the examiner should respond to the following: 

(a)	For any sleep disorder diagnosed during the course of the claim, is it at least as likely as not (50 percent or greater probability) that the disorder arose during service or is otherwise related to the Veteran's period of service, to include his reported in-service upper respiratory symptoms?  Please explain why or why not.

(b)	If the sleep disorder is not related to service, is it at least as likely as not that the condition is caused by his service-connected PTSD?  Please explain why or why not.

(c)	If the sleep disorder is not caused by the Veteran's PTSD, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his service-connected PTSD?  Please explain why or why not.  If the examiner finds the disorder has been permanently worsened beyond normal progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the sleep disorder.

3.  Schedule the Veteran for a VA gastrointestinal examination to determine whether any current gastrointestinal condition is possibly related to service.  Following review of the claims file, the examiner should respond to the following: 

(a)	For any gastrointestinal condition diagnosed during the course of the claim, is it at least as likely as not (50 percent or greater probability) that the condition arose during service or is otherwise related to the Veteran's period of service, including to his reported in-service habit of eating very quickly?  Please explain why or why not.

(b)	If the gastrointestinal condition is not related to service, is it at least as likely as not that the condition is caused by his service-connected PTSD?  Please explain why or why not.

(c)	If the gastrointestinal condition is not caused by the Veteran's PTSD, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his service-connected PTSD?  Please explain why or why not.  If the examiner finds the condition has been permanently worsened beyond normal progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the gastrointestinal condition.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



